UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Aerospace and defense (4.6%) Boeing Co. (The) 10,300 $1,210,250 Honeywell International, Inc. 28,527 2,368,882 L-3 Communications Holdings, Inc. 14,200 1,341,900 Northrop Grumman Corp. 16,000 1,524,160 Raytheon Co. (S) 15,100 1,163,757 United Technologies Corp. 15,810 1,704,634 Air freight and logistics (0.3%) FedEx Corp. 6,000 684,660 Airlines (0.7%) Copa Holdings SA Class A (Panama) 2,600 360,542 Delta Air Lines, Inc. (S) 17,900 422,261 Southwest Airlines Co. 45,100 656,656 Auto components (1.1%) Johnson Controls, Inc. 10,500 435,750 Lear Corp. 5,800 415,106 Magna International, Inc. (Canada) 4,700 388,032 TRW Automotive Holdings Corp. (NON) 13,296 948,138 Automobiles (0.8%) Ford Motor Co. 52,300 882,301 General Motors Co. (NON) 20,415 734,328 Beverages (2.4%) Coca-Cola Co. (The) 31,200 1,181,856 Coca-Cola Enterprises, Inc. 27,100 1,089,691 PepsiCo, Inc. 31,820 2,529,690 Biotechnology (2.2%) Alkermes PLC (NON) 13,300 447,146 Amgen, Inc. 14,163 1,585,406 Celgene Corp. (NON) 11,700 1,800,981 Cubist Pharmaceuticals, Inc. (NON) 11,600 737,180 Building products (0.2%) Masco Corp. 14,500 308,560 Capital markets (3.2%) Ameriprise Financial, Inc. 9,600 874,368 Apollo Global Management, LLC. Class A 20,000 565,200 Artisan Partners Asset Management, Inc. (S) 3,164 165,667 Charles Schwab Corp. (The) 19,800 418,572 Goldman Sachs Group, Inc. (The) 11,820 1,870,042 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (S) 18,540 211,356 KKR & Co. LP 16,300 335,454 Morgan Stanley 30,200 813,890 State Street Corp. 20,800 1,367,600 Chemicals (2.1%) Celanese Corp. Ser. A 7,600 401,204 CF Industries Holdings, Inc. 2,600 548,158 Dow Chemical Co. (The) 22,601 867,878 LyondellBasell Industries NV Class A 12,000 878,760 Methanex Corp. (Canada) 5,000 256,350 Monsanto Co. 6,100 636,657 W.R. Grace & Co. (NON) 8,800 769,120 Commercial banks (3.3%) Capital Bank Financial Corp. Class A (NON) 26,901 590,477 Comerica, Inc. 10,000 393,100 Fifth Third Bancorp 22,800 411,312 First Southern Bancorp, Inc. Class B (F) (NON) 19,890 109,395 National Bank Holdings Corp. Class A (S) 23,600 484,744 PNC Financial Services Group, Inc. 17,213 1,247,082 Regions Financial Corp. 47,900 443,554 Wells Fargo & Co. 71,558 2,956,777 Commercial services and supplies (0.8%) ADT Corp. (The) (NON) 16,600 674,956 Cintas Corp. 8,400 430,080 KAR Auction Services, Inc. 10,393 293,187 MiX Telematics, Ltd. ADR (South Africa) (NON) 17,500 259,000 Communications equipment (2.3%) Applied Optoelectronics, Inc. (NON) 35,429 354,290 Cisco Systems, Inc. 124,641 2,919,092 Qualcomm, Inc. 21,200 1,428,032 Computers and peripherals (3.6%) Apple, Inc. 10,069 4,800,396 EMC Corp. 60,400 1,543,824 Hewlett-Packard Co. 32,116 673,794 SanDisk Corp. (S) 7,239 430,793 Construction and engineering (0.3%) Fluor Corp. (S) 7,300 518,008 Consumer finance (0.7%) Capital One Financial Corp. 11,900 818,006 SLM Corp. 24,600 612,540 Containers and packaging (1.0%) Avery Dennison Corp. 8,800 382,976 Owens-Illinois, Inc. (NON) 18,000 540,360 Rock-Tenn Co. Class A 4,300 435,461 Sealed Air Corp. 22,100 600,899 Distributors (0.2%) Stock Building Supply Holdings, Inc. (NON) 36,421 478,572 Diversified consumer services (0.2%) H&R Block, Inc. 15,300 407,898 Diversified financial services (5.2%) Bank of America Corp. 121,642 1,678,660 Berkshire Hathaway, Inc. Class B (NON) 5,830 661,763 Citigroup, Inc. 42,357 2,054,738 JPMorgan Chase & Co. 111,727 5,775,167 Moody's Corp. 5,700 400,881 Diversified telecommunication services (2.0%) AT&T, Inc. 58,120 1,965,618 CenturyLink, Inc. (S) 13,200 414,216 Iridium Communications, Inc. (NON) (S) 71,888 494,589 Verizon Communications, Inc. 24,990 1,166,033 Electric utilities (0.5%) Edison International 14,500 667,870 NV Energy, Inc. 15,900 375,399 Electrical equipment (0.3%) Schneider Electric SA (France) 6,767 572,263 Electronic equipment, instruments, and components (0.5%) CDW Corp. (NON) 41,973 958,244 Energy equipment and services (2.1%) Ensco PLC Class A (United Kingdom) 8,400 451,500 Halliburton Co. 18,400 885,960 Helmerich & Payne, Inc. (S) 6,700 461,965 Nabors Industries, Ltd. 42,700 685,762 Schlumberger, Ltd. 19,384 1,712,770 Food and staples retail (2.6%) Costco Wholesale Corp. 5,600 644,672 CVS Caremark Corp. 35,980 2,041,865 Kroger Co. (The) 36,100 1,456,274 Wal-Mart Stores, Inc. 16,300 1,205,548 Food products (1.2%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 40,139 519,399 Archer Daniels-Midland Co. 17,400 641,016 General Mills, Inc. 14,500 694,840 Hershey Co. (The) 6,000 555,000 Gas utilities (0.3%) UGI Corp. (S) 15,900 622,167 Health-care equipment and supplies (1.7%) Baxter International, Inc. 9,300 610,917 Becton, Dickinson and Co. 4,500 450,090 CareFusion Corp. (NON) 14,800 546,120 Medtronic, Inc. 20,590 1,096,418 St. Jude Medical, Inc. 13,100 702,684 Health-care providers and services (3.1%) AmerisourceBergen Corp. 7,300 446,030 Cardinal Health, Inc. 12,000 625,800 Catamaran Corp. (NON) 6,400 294,080 Community Health Systems, Inc. 7,300 302,950 Express Scripts Holding Co. (NON) 10,900 673,402 HealthSouth Corp. (NON) 10,100 348,248 Humana, Inc. 3,900 363,987 McKesson Corp. 5,900 756,970 Omnicare, Inc. (S) 9,900 549,450 UnitedHealth Group, Inc. 14,800 1,059,828 WellPoint, Inc. 10,700 894,627 Hotels, restaurants, and leisure (1.9%) Bloomin' Brands, Inc. (NON) 11,000 259,710 Diamond Resorts International, Inc. (NON) 15,198 285,874 McDonald's Corp. 9,630 926,502 MGM Resorts International (NON) 21,600 441,504 Red Robin Gourmet Burgers, Inc. (NON) 8,700 618,570 Vail Resorts, Inc. 4,600 319,148 Wyndham Worldwide Corp. 8,400 512,148 Wynn Resorts, Ltd. 3,700 584,637 Household durables (0.7%) Harman International Industries, Inc. 5,600 370,888 WCI Communities, Inc. (NON) 15,526 267,979 Whirlpool Corp. 5,100 746,844 Household products (1.4%) Energizer Holdings, Inc. (S) 2,700 246,105 Kimberly-Clark Corp. 7,500 706,650 Procter & Gamble Co. (The) 24,850 1,878,412 Independent power producers and energy traders (0.2%) NRG Energy, Inc. (S) 15,700 429,081 Industrial conglomerates (1.8%) 3M Co. 8,700 1,038,867 General Electric Co. 83,020 1,983,348 Siemens AG (Germany) 4,873 587,123 Insurance (2.6%) American International Group, Inc. 21,133 1,027,698 Genworth Financial, Inc. Class A (NON) 39,300 502,647 Lincoln National Corp. 14,900 625,651 MetLife, Inc. 29,448 1,382,584 Prudential Financial, Inc. 21,700 1,692,166 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 2,165 676,866 Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) (F) (RES) (NON) 10 167,893 Priceline.com, Inc. (NON) 900 909,855 Internet software and services (2.8%) eBay, Inc. (NON) 12,100 675,059 Google, Inc. Class A (NON) 4,291 3,758,530 LinkedIn Corp. Class A (NON) 1,615 397,387 VeriSign, Inc. (NON) (S) 8,500 432,565 Yahoo!, Inc. (NON) 16,300 540,508 IT Services (3.0%) Accenture PLC Class A 11,200 824,768 Alliance Data Systems Corp. (NON) 4,700 993,909 Computer Sciences Corp. 27,200 1,407,328 IBM Corp. 8,380 1,551,808 Unisys Corp. (NON) 7,580 190,940 Visa, Inc. Class A 6,300 1,203,930 Leisure equipment and products (0.2%) Hasbro, Inc. (S) 10,500 494,970 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 9,100 466,375 Thermo Fisher Scientific, Inc. 6,145 566,262 Machinery (1.5%) AGCO Corp. (S) 8,200 495,444 Deere & Co. (S) 5,800 472,062 Ingersoll-Rand PLC 10,600 688,364 TriMas Corp. (NON) 25,983 969,166 Trinity Industries, Inc. (S) 10,300 467,105 Media (2.8%) CBS Corp. Class B 9,100 501,956 Comcast Corp. Class A 26,070 1,177,061 DISH Network Corp. Class A 5,800 261,058 Gannett Co., Inc. (S) 27,600 739,404 Time Warner Cable, Inc. 8,000 892,800 Time Warner, Inc. 18,700 1,230,647 Viacom, Inc. Class B 6,300 526,554 WPP PLC ADR (United Kingdom) (S) 4,413 454,274 Metals and mining (0.3%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 10,100 334,108 Teck Resources, Ltd. Class B (Canada) (S) 8,300 222,772 Multi-utilities (0.4%) CenterPoint Energy, Inc. 34,300 822,171 Multiline retail (1.3%) Macy's, Inc. 26,000 1,125,020 Target Corp. 24,700 1,580,306 Office electronics (0.3%) Xerox Corp. 54,300 558,747 Oil, gas, and consumable fuels (8.1%) Anadarko Petroleum Corp. 12,900 1,199,571 Cabot Oil & Gas Corp. 12,800 477,696 Chevron Corp. 19,940 2,422,710 ConocoPhillips 13,900 966,189 Energy Transfer Equity L.P. 3,900 256,542 Exxon Mobil Corp. 41,705 3,588,298 Hess Corp. 10,400 804,336 LRR Energy LP 12,131 193,247 Marathon Oil Corp. 11,500 401,120 Marathon Petroleum Corp. 8,800 566,016 Murphy Oil Corp. (S) 10,300 621,296 Noble Energy, Inc. 8,200 549,482 Occidental Petroleum Corp. 26,072 2,438,775 Oiltanking Partners LP (Units) 7,578 388,448 Royal Dutch Shell PLC ADR (United Kingdom) 13,086 859,488 Valero Energy Corp. 17,000 580,550 World Point Terminals, LP (Units) (NON) 22,868 457,360 Paper and forest products (0.2%) International Paper Co. 7,600 340,480 Personal products (0.4%) Coty, Inc. Class A (NON) 24,058 389,980 Herbalife, Ltd. 6,320 440,946 Pharmaceuticals (5.7%) AbbVie, Inc. 32,310 1,445,226 AstraZeneca PLC (United Kingdom) 7,867 409,523 Eli Lilly & Co. 28,000 1,409,240 Johnson & Johnson 44,530 3,860,306 Merck & Co., Inc. 22,500 1,071,225 Pfizer, Inc. 102,186 2,933,760 Shire PLC ADR (United Kingdom) 4,100 491,549 Professional services (0.5%) ManpowerGroup, Inc. 7,900 574,646 Nielsen Holdings NV (S) 11,900 433,755 Real estate investment trusts (REITs) (0.5%) American Tower Corp. Class A 6,000 444,780 Armada Hoffler Properties, Inc. 53,654 531,711 Real estate management and development (0.2%) CBRE Group, Inc. Class A (NON) 17,000 393,210 Road and rail (0.4%) Union Pacific Corp. 5,200 807,768 Semiconductors and semiconductor equipment (2.1%) Intel Corp. 56,620 1,297,730 Lam Research Corp. (NON) 11,400 583,566 Magnachip Semiconductor Corp. (South Korea) (NON) 14,814 318,945 Marvell Technology Group, Ltd. 26,300 302,450 Maxim Integrated Products, Inc. 14,500 432,100 NVIDIA Corp. (S) 26,100 406,116 Texas Instruments, Inc. 25,600 1,030,912 Software (4.3%) Activision Blizzard, Inc. 25,300 421,751 Electronic Arts, Inc. (NON) 16,100 411,355 Microsoft Corp. 115,750 3,855,633 Oracle Corp. 90,630 3,006,197 Symantec Corp. 33,900 839,025 TiVo, Inc. (NON) 20,400 253,776 Specialty retail (2.3%) Best Buy Co., Inc. (S) 16,400 615,000 Gap, Inc. (The) 13,600 547,808 Home Depot, Inc. (The) 24,500 1,858,325 Lowe's Cos., Inc. 15,800 752,238 Office Depot, Inc. (NON) 82,900 400,407 TJX Cos., Inc. (The) 10,600 597,734 Textiles, apparel, and luxury goods (1.4%) Gildan Activewear, Inc. (Canada) 8,900 413,316 Hanesbrands, Inc. 7,800 486,018 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 8,000 596,160 NIKE, Inc. Class B 12,800 929,792 VF Corp. 2,200 437,910 Tobacco (1.4%) Altria Group, Inc. 23,400 803,790 Philip Morris International, Inc. 23,533 2,037,722 Total common stocks (cost $146,319,034) INVESTMENT COMPANIES (0.4%) (a) Shares Value SPDR S&P Homebuilders ETF 26,700 $816,219 Total investment companies (cost $433,478) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 3,770 $368,282 Unisys Corp. Ser. A, 6.25% cv. pfd. 2,208 151,662 Total convertible preferred stocks (cost $597,800) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (F) (NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (5.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 10,451,693 $10,451,693 Total short-term investments (cost $10,451,693) TOTAL INVESTMENTS Total investments (cost $157,836,005) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $204,111,801. (b) The aggregate identified cost on a tax basis is $161,311,235, resulting in gross unrealized appreciation and depreciation of $55,567,423 and $1,833,161, respectively, or net unrealized appreciation of $53,734,262. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $167,893, or 0.1% of net assets. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $925,339 $4,851,660 $5,776,999 $123 $— Putnam Short Term Investment Fund * — 10,627,060 10,627,060 114 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $10,140,663. The fund received cash collateral of $10,451,693, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $28,229,408 $— $167,893 Consumer staples 19,063,456 — — Energy 20,969,081 — — Financials 31,751,397 109,395 — Health care 26,945,780 — — Industrials 23,011,404 — — Information technology 38,803,500 — — Materials 7,215,183 — — Telecommunication services 4,040,456 — — Utilities 2,916,688 — — Total common stocks Convertible preferred stocks — 519,944 — Investment companies 816,219 — — Preferred stocks — — 34,000 Short-term investments — 10,451,693 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan $10,140,663 $10,140,663 Total Assets $10,140,663 $10,140,663 Liabilities: Total Liabilities $ $ Total Financial and Derivative Net Assets $10,140,663 $10,140,663 Total collateral received (pledged)##† $10,140,663 $10,140,663 Net amount $ $ ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
